UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6045



MICHAEL PAGE,

                                           Petitioner - Appellant,

          versus


WILLIE EAGLETON, Warden of Evans Correctional
Institution; HENRY D. MCMASTER, Attorney
General of South Carolina,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-03-2895-6-20AK)


Submitted:   July 23, 2004            Decided:   September 20, 2004


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Page, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Page seeks to appeal from the district court’s

order finding that his petition filed under 28 U.S.C. § 2254 (2000)

was successive and dismissing it without prejudice.                   The order is

not   appealable    unless    a    circuit    justice    or     judge     issues   a

certificate of appealability.*         28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies        this   standard     by

demonstrating      that   reasonable     jurists      would      find    that    his

constitutional     claims    are   debatable    and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Page has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

           To the extent that Page’s notice of appeal and appellate

brief can be construed as a motion for authorization to file a

successive § 2254 petition, we deny such authorization. See United



      *
      By order filed June 2, 2004, this appeal was placed in
abeyance for Jones v. Braxton, No. 03-6891. In view of our recent
decision in Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004), we no
longer find it necessary to hold this case in abeyance for Jones.

                                     - 2 -
States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,

124 S. Ct. 496 (2003).       We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -